Citation Nr: 0916706	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-12 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
migraine headaches. 

2.  Entitlement to service connection for rheumatoid 
arthritis. 

3.  Entitlement to service connection for asthma or other 
respiratory disability, to include as secondary to rheumatoid 
arthritis and service-connected disabilities.  

4.  Entitlement to service connection for a sleep disability, 
to include as secondary to rheumatoid arthritis and service-
connected disabilities.  

5.  Entitlement to service connection for major depression, 
generalized anxiety or other psychiatric disability, to 
include as secondary to rheumatoid arthritis and service-
connected disabilities.  

6.  Entitlement to service connection for hypertension, a 
heart disability or other cardiovascular disease, to include 
as secondary to rheumatoid arthritis and service-connected 
disabilities.  

7.  Entitlement to service connection for osteoporosis and/or 
osteopenia, to include as secondary to rheumatoid arthritis 
and service-connected disabilities.

8.  Entitlement to service connection for bilateral heel 
neuropathy, to include as secondary to rheumatoid arthritis 
and service-connected disabilities.

9.  Entitlement to service connection a low back disability.

10.  Entitlement to a rating in excess of 20 percent for 
arthritis of the cervical spine. 

11.  Entitlement to a rating in excess of 20 percent for 
right scapulo-thoracic bursitis. 

12.  Entitlement to a compensable rating for otitis media 
with left ear hearing loss. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The Veteran had active duty from January 1983 to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2009, 
the Veteran appeared at a hearing at the RO before the 
undersigned. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for rheumatoid arthritis, 
asthma or other respiratory disability, a sleep disability, 
psychiatric disability, cardiovascular disease, osteoporosis 
and/or osteopenia, bilateral heel neuropathy, a low back 
disability; and a compensable rating for otitis media with 
left ear hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1993 rating decision, the RO declined to 
reopen an application for service connection for migraine 
headaches.  The Veteran did not perfect an appeal of that 
decision.  

2.  Evidence received since the September 1993 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for migraine 
headaches.  

3.  In correspondence received in March 2009, prior to the 
promulgation of a decision in the appeal, the Veteran 
requested to withdraw his claim for an increased rating for 
right scapulo-thoracic bursitis, currently evaluated as 20 
percent disabling.

4.  The Veteran's arthritis of the cervical spine has not 
been productive of forward flexion to 15 degrees or less, or 
favorable ankylosis of the entire cervical spine. 


CONCLUSIONS OF LAW

1.  The September 1993 RO decision that declined to reopen an 
application for service connection for migraine headaches is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1993).

2.  New and material evidence has not been received 
sufficient to reopen the claim of service connection for 
migraine headaches.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  

3.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to the claim for an increased rating for right 
scapulo-thoracic bursitis, currently evaluated as 20 percent 
disabling, have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

4.  The criteria for a rating in excess of 20 percent 
evaluation for arthritis of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5237, 5242, 5243, 4.124a, DC 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2005 and July 2008, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
July 2008, the RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
February 2005 notice letter included the criteria for 
reopening the previously denied service connection claim for 
migraine headaches, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection for 
migraine headaches that was found insufficient in the 
previous denial.

According to Vazquez-Flores v. Peake, 22 Vet App 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.   In this case, the July 2008 letter satisfied 
the requirements set forth above for the claim for an 
increased rating for arthritis of the cervical spine.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

Migraine Headaches

In an unappealed decision dated in June 1993, the RO denied 
the Veteran's claim of service connection for migraine 
headaches.  Subsequently, in a September 1993 rating 
decision, the RO declined to reopen the claim of service 
connection for migraine headaches.  The Veteran did not 
perfect an appeal this decision.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  
Thus, the September 1993 decision became final because the 
Veteran did not perfect an appeal of that denial.

The Veteran now asserts that his migraine headaches are 
secondary to his service-connected cervical spine disability.  
Although in the previous denial VA did not consider whether 
service connection was warranted for migraine headaches as 
secondary to service-connected cervical spine disability, 
separate theories in support of a claim for a particular 
benefit are not equivalent to separate claims and a final 
denial on one theory is a final denial on all theories.  As 
such, new and material evidence is necessary to reopen a 
claim for the same benefit asserted under a different theory. 
Robinson v. Mansfield, 21 Vet App 545 (2008); Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 
Vet. App. 470 (2004).

The claim of entitlement to service connection for migraine 
headaches may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in January 
2005.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, post-service treatment records, and a VA examination 
report.  In denying the Veteran's service connection claim in 
June 1993, the RO noted that although there was an in-service 
episode of headaches in 1983 associated with head trauma, 
there had been no diagnosis of migraine headaches since that 
time.  Then in September 1993, the RO declined the reopen the 
Veteran's claim.  In noting that a VA neurological 
examination report showed that he had recurrent headaches, 
the RO found that there had been only one episode of 
headaches in 1983 without further mention of headaches in 
service.  

To reopen the claim, the new evidence must show that the 
Veteran has current migraine headaches related to service or 
secondary to a service-connected disability, to include 
arthritis of the cervical spine.

Evidence received since the last final decision for the claim 
of service connection for migraine headaches includes VA and 
private treatment records showing complaints of headaches and 
an impression of probable migraine headaches.    These 
records are cumulative of evidence already of record, and do 
not constitute evidence that raises a reasonable possibility 
of substantiating the claim. 

Neither may the claim be reopened on the basis of the 
statements submitted by the Veteran that he has migraine 
headaches due to his service or his service-connected 
cervical spine disability.  As a lay person, he is without 
ostensible medical expertise and is not competent to provide 
a diagnosis or opine on a matter requiring knowledge of 
medical principles.  Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  

Although the Veteran has submitted new evidence that was not 
before the RO in September 1993, such evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  There is a lack of competent 
evidence associating current migraine headaches to service 
and or a service-connected disability.  Thus, the claim for 
service connection for a migraine headaches, to include as 
secondary to arthritis of the cervical spine is not reopened, 
and the benefit remains denied.  

Right Scapulo-Thoracic Bursitis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204.  In 
correspondence received in March 2009, the Veteran withdrew 
his claim for an increased rating for right scapulo-thoracic 
bursitis, currently evaluated as 20 percent disabling.  There 
remain no allegations of errors of fact or law for appellate 
consideration of this issue.  Accordingly, the Board does not 
have jurisdiction to review this claim and it is dismissed.

Accordingly, the Board does not have jurisdiction to review 
the appeal for an increased rating for right scapulo-thoracic 
bursitis, currently evaluated as 20 percent disabling, and it 
is dismissed.

Cervical Spine

The Veteran essentially contends that his cervical spine 
disability is more disabling than contemplated by the current 
20 percent evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  See 38 C.F.R. § 4.45.

DC 5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  

The Board has looked at multiple diagnostic codes to 
determine if there is any basis to increase the assigned 
rating for the cervical spine disability.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine 
(100 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, 
or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 
15 degrees or less, or favorable ankylosis 
of the entire cervical spine (30 percent);

For forward flexion of the cervical spine 
greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion 
of the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe 
enough to result in abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis (20 percent);

For forward flexion of the cervical spine 
greater than 30 degrees but not greater than 
40 degrees, or combined range of motion of 
the cervical spine greater than 170 degrees 
but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal spinal contour, or 
vertebral body fracture with loss of 50 
percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

The Diagnostic Code for degenerative arthritis of the spine 
(DC 5242), permits evaluation under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, 5237, 5242, 5243.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined range of motion range of motion 
of the cervical spine is 340 degrees.  The normal ranges of 
motions for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2).  See also 38 C.F.R. § 4.71a, Plate V.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (DC 5236), spinal 
stenosis (DC 5238), spondylolisthesis or segmental 
instability (DC 5239), ankylosing spondylitis (5240), or 
spinal fusion (DC 5241).  Accordingly, the diagnostic codes 
pertaining to these disabilities are not applicable in the 
instant case.

The Board now turns to the applicable criteria.  The 
Veteran's spine disability has been rated under DC 5242 for 
degenerative arthritis of the spine.  Under the General 
Rating Formula for Diseases and Injuries of the Spine, a 
higher rating of 30 percent is warranted where there is 
forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, DCs 5237, 5242.  A February 2004 
report from R.L. Hutcheson, D.O. noted that examination of 
the Veteran revealed full range of motion of the cervical 
spine.  An April 2004 report from S.V. Dreskin, M.D. noted 
that the Veteran had tenderness over the cervical spine with 
some decreased range of motion.  A March 2005 VA examination 
report noted range of motion of the cervical spine as 
follows: forward flexion was 40 degrees, extension was 40 
degrees, left and right lateral flexion was 30 degrees, left 
lateral rotation was 20 degrees, and right lateral rotation 
was 30 degrees.  Lateral rotation, especially the left side, 
was the most painful motion.  On VA examination in January 
2007, the Veteran demonstrated the following range of motion:  
flexion was from 0 to 40 degrees, extension was from 0 to 30 
degrees, left and right lateral flexion was 0 to 20 degrees, 
left lateral rotation was 0 to 30 degrees, and right lateral 
rotation was 0 to 40 degrees.  Thus, the General Rating 
Formula for Diseases and Injuries of the Spine cannot serve 
as a basis for an increased rating.

Accordingly, the Board turns to the question of whether the 
veteran is entitled to a rating in excess of 20 percent based 
upon the diagnostic criteria pertaining to intervertebral 
disc syndrome (IDS).  IDS (pre-operatively or post-
operatively) is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 40 
percent is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.

While the January 2007 VA examination report noted moderate 
weekly flare-ups lasting one to two days which required the 
Veteran to lie down, it was also noted that he had no 
incapacitating episodes in the past 12 months.  There is no 
other indication in the record of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months to warrant an increased 
rating under the code for Intervertebral Disc Syndrome.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher separate compensable 
evaluation for neurological manifestations.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated 
from 10 to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating 
is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  38 
C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

Dr. Hutcheson noted in his February 2004 record that there 
5/5 motor strength in the upper extremities and +2/4 for 
reflexes in the upper and lower extremities.  He also noted 
that the Veteran did not have sensory deficits in the upper 
or lower extremities.  The March 2005 VA examination report 
noted there were no neurological deficits and that EMG done 
the previous year showed normal upper extremities.  The 
January 2007 VA examination report noted that the Veteran had 
normal upper and lower extremity strength.  His reflexes were 
all normal as well, and there was no abnormal sensation.  
Additionally, while he had guarding, tenderness, and 
weakness; he did not have spasms or atrophy.  In short, 
physical examination has demonstrated no neurological 
impairment or sensory deficits.  Additionally, no muscle 
atrophy is present and his muscle strength is normal in the 
upper extremities.  The Veteran is, thus, not entitled to a 
separate compensable evaluation based upon any neurologic 
residuals; there are not independently ratable neurologic 
residuals demonstrated in the clinical data of record.

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The January 2007 examination report noted 
that the Veteran experienced pain as a result of repetitive 
use and there was additional loss of motion on repetitive 
use.  However, the ranges of motion due to repetitive use 
noted were the same as the original ranges of motion noted on 
examination.  Even considering the effects of pain during use 
and flare-ups, there is no probative evidence demonstrating 
that the Veteran's arthritis of the cervical spine is limited 
to the degree required for a rating excess of 20 percent 
rating under the limitation of motion codes.  38 C.F.R. §§ 
4.40, 4.45, 4.59; See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Finally, the Veteran has not been hospitalized for his 
disability and no evidence suggests this disability has 
prevented him from working.  In any case, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
migraine headaches is denied.  

The appeal as to an increased rating for right scapulo-
thoracic bursitis, currently evaluated as 20 percent 
disabling, is dismissed.

A rating in excess of 20 percent for arthritis of the 
cervical spine is denied. 





REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that he has rheumatoid arthritis due to 
service.  Service treatment records include a May 1991 
treatment note showing an assessment of possible rheumatoid 
arthritis versus degenerative joint disease of the right 
shoulder. Current treatment records show that he has 
diagnoses of rheumatoid arthritis.  The date of onset of 
rheumatoid arthritis is unclear.  The Veteran asserts and the 
record shows that he was diagnosed sometime in 2003.  
However, an August 2005 letter from E. Turner, M.D. noted 
that she had been treating the Veteran for rheumatoid 
arthritis since June 2004, he was originally diagnosed in 
1991, and exhibited symptoms as early as 1984.  On remand, 
the Veteran should be afforded an examination to determine 
the nature and etiology of his currently diagnosed rheumatoid 
arthritis, including whether it is related to the in-service 
notation cited herein, and its approximate date of onset.   

The Veteran also seeks service connection for asthma or other 
respiratory disability, a sleep disability, psychiatric 
disability, cardiovascular disease, osteoporosis and/or 
osteopenia, bilateral heel neuropathy, and a low back 
disability, all including as secondary to rheumatoid 
arthritis or his other service-connected disabilities.  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006); Allen v. Brown, 
7 Vet. App. 439 (1995).  On remand, an examination should be 
rendered to whether any of these disabilities are secondary 
to rheumatoid arthritis or any of his other service-connected 
disabilities (arthritis of the cervical spine, right scapulo-
thoracic bursitis, tinnitus, hearing loss in the left ear 
with otits media), including any treatment thereof.  

Additionally, the Veteran contends that he has a low back 
disability related to service.  Service treatment records 
show that in October 1988, the Veteran fell off a ladder 
injuring his coccyx area.  An assessment of no fracture of 
the coccyx was noted.  A November 1988 record noted that his 
coccyx trauma had been aggravated.  Records dated in December 
1989 show that the Veteran was involved in a motor vehicle 
accident and that he had sustained paraspinal spasm as 
result.  Current treatment records show diagnoses of various 
low back disabilities, including low back syndrome.  On 
remand, the Veteran should be afforded an examination to 
determine the nature and etiology of any current low back 
disability, including whether it is related to any of the in-
service notations cited herein.  

Finally, the Veteran essentially asserts that his left ear 
disability is more disabling than contemplated by the current 
10 percent evaluation.  He was last afforded an audiological 
examination for his disability in March 2005.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  As the current level of 
disability is at issue for service-connected left ear 
disability, the Board finds that a contemporaneous 
examination of the veteran's left ear disability is necessary 
to accurately assess his disability picture.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the nature, 
etiology, and date of onset of his 
rheumatoid arthritis.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
Any indicated studies should be 
performed.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that currently 
diagnosed rheumatoid arthritis is 
related to service, including the in-
service notation of possible rheumatoid 
arthritis.  He/she also determine the 
approximate date of onset of the 
disability.  The examiner should 
provide the rationale for the opinion 
provided.  If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state.

2.	Schedule the Veteran for an 
examination(s) for his claims of 
service connection for asthma or other 
respiratory disability, a sleep 
disability, psychiatric disability, 
cardiovascular disease, osteoporosis 
and/or osteopenia, and bilateral heel 
neuropathy.  The claims file and a copy 
of this Remand must be made available 
to and be reviewed by the examiner(s) 
in conjunction with the examination(s).  
The examiner must(s) indicate in the 
examination report(s) that the claims 
file was reviewed in conjunction with 
the examination(s).  

For any asthma or other respiratory 
disability, a sleep disability, 
psychiatric disability, cardiovascular 
disease, osteoporosis and/or 
osteopenia, and/or bilateral heel 
neuropathy found, the examiner(s) 
should opine whether there is a 50 
percent probability or greater that it 
is related to rheumatoid arthritis (if 
determined to be service-connected) or 
any of the Veteran's service-connected 
disabilities (arthritis of the cervical 
spine, right scapulo-thoracic bursitis, 
tinnitus, hearing loss in the left ear 
with otits media), including any 
treatment thereof.  

If not, the examiner(s) should indicate 
whether any of the disabilities have 
undergone a permanent increase in 
severity due to rheumatoid arthritis 
(if determined to be service-connected) 
and/or any of the service-connected 
disabilities, and if so, specify the 
degree of increase in severity over and 
above the preexisting base line of 
disability.  The examiner(s) should 
provide the rationale for the opinion 
provided. If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner(s) should so 
state.

3.	Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any low back disability.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
Any indicated studies should be 
performed.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any 
currently diagnosed low back disability 
is related to service, including the 
notations of in-service treatment cited 
herein.  The examiner should provide 
the rationale for the opinion provided.  
If the requested opinion cannot be 
rendered without resort to speculation, 
the examiner should so state.

4.	Schedule the Veteran an examination to 
determine the extent of his service-
connected left ear hearing loss. All 
pertinent symptomatology and findings 
must be reported in detail.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  This audiometric 
evaluation must be conducted pursuant 
to 38 C.F.R. 
§ 4.85(a) (2008) in order to establish 
the current severity of service-
connected left ear hearing loss.  The 
examination must be conducted by a 
state-licensed audiologist and include 
a controlled speech discrimination test 
(Maryland CNC) and a pure tone 
audiometry test.  

5.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims. If action remains adverse to 
the Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.
 
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


